Citation Nr: 0124680	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  94-48 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for the service-connected residuals of a dislocation of the 
left (minor) shoulder with limitation of motion.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran has verified active service from November 1990 to 
June 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision of the 
RO.  

In February 2000, the Board remanded this case to the RO for 
additional evidentiary development.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The active motion of the veteran's left (minor) arm is 
shown to be generally limited to somewhat less than shoulder 
level.  

3.  The resulting functional loss with consideration of the 
demonstrated pain, weakness and fatigability attributable to 
the left shoulder disability manifested by internal 
derangement more nearly approximates a level of incapacity 
consistent with limitation of the arm to 25 degrees from the 
side.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for 
the service-connected residuals of a dislocation of the left 
(minor) shoulder are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.655, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a including Diagnostic Codes 
5201, 5202, 5203 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A January 1993 VA medical certificate noted that there was 
tenderness on palpation of the left shoulder.  There was 
decreased movement on forced extension and abduction.  A 
January 1993 VA consultation report noted that there was full 
active flexion of the left shoulder with abduction was to 70 
degrees.  There was tenderness to palpation.  The assessment 
was that of chronic tendinitis of the left shoulder post 
glenohumeral dislocation.  

A March 1993 VA clinical record entry noted that the range of 
motion was altered to avoid crepitus with the arc of motion 
being 100 degrees to 170 degrees.  

An April 1993 VA clinical record noted a restriction of 
internal rotation and pain in the posterior portion of the 
shoulder.  An April 1993 VA consultation report noted that 
there was no muscle atrophy.  He had a good range of motion 
but slightly limited abduction with no neurological deficit.  
The assessment was that of left shoulder pain post injury.  

A May 1993 VA clinical record entry noted that the shoulder 
motion was normal in flexion, abduction and external 
rotation.  Internal rotation was limited to 70 degrees.  
Flexion movement produced an arc of pain at 90 degrees.  

The report of a May 1993 VA general medical examination noted 
that there was no deformity of the left shoulder.  There was 
limitation of motion with a lot of pain on some motion.  
There was pain on palpation on the anterior aspect.  The 
diagnosis was that of residuals of dislocation of the left 
shoulder.  

A May 1993 VA X-ray report noted an impression of normal 
examination of the left shoulder.  The range of motion was 25 
degrees of extension, 90 degrees of flexion, adduction to 0 
degrees, abduction to 90 degrees, internal rotation to 15 
degrees and external rotation to 40 degrees.  

A May 1994 VA medical certificate noted that there was mild 
crepitus with movement of the left shoulder, but without 
discomfort.  

A May 1994 private medical record noted that the veteran was 
mildly tender over the anterior acromion in the 
supraspinatus.  There was good range of motion with abduction 
to 130 degrees and forward flexion to 130 degrees.  Internal 
and external rotation were good.  There was no tenderness 
over the acromioclavicular joint.  X-ray studies were 
unremarkable.  The assessment was that of partial rotator 
cuff tear.  

The report of a June 1994 VA joints examination noted that 
there was conspicuous restriction in both active and passive 
range of motion of the left shoulder.  There was no swelling, 
deformity or tenderness on pressure of the shoulder.  

The diagnosis was that of chronic pain in the left shoulder 
due to probable traumatic arthritis, tendonitis or rotator 
cuff tear.  Extension of the shoulder was to 35 degrees; 
flexion was to 80 degrees; adduction was to 0 degrees; 
abduction was to 20 degrees; and internal rotation and 
external rotation were to 25 degrees.  

A June 1994 VA X-ray report noted that the left shoulder 
showed no osseous, articular or soft tissue abnormality.  A 
June 1994 Gulf War examination report noted conspicuously 
limited left shoulder active and passive motion.  There were 
complaints of pain with decreased motion.  

A June 1994 VA clinical record notes 5/5 external and 
internal rotation and 5-/5 abduction.  There was good tone 
and muscle mass.   An X-ray study was negative.  

A May 2000 VA examination report noted that the veteran was 
right handed.  The veteran complained of having chronic pain 
and weakness in the left shoulder.  

The VA examiner noted that there was objective evidence of 
pain and functional loss due to pain.  There was weakened 
movement, excessive fatigability and restricted use.  

The VA examination report noted that there was pain on 
palpation in the posterior superior aspect of the left 
shoulder.  There was no deformity or muscle atrophy.  There 
was limitation of motion in all directions with pain at the 
end of each motion.  The veteran was unable to raise the 
upper extremity over the horizon, and there seemed to be some 
weakness of the rotator cuff.  

The diagnosis reported in connection with the VA examination 
was that of internal derangement left shoulder.  

The veteran was to be scheduled for X-ray studies and range 
of motion studies.  

A May 2001 report of contact (VA Form 119) noted that the 
scheduling clerk at the VA Medical Center had been contacted.  
The clerk noted that the veteran failed to report for his 
examination or call to request a different appointment.  

The clerk noted that a letter had been sent to the veteran at 
the same address of record used by the RO and that the 
veteran was called to verify his appointment.  


Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to this case.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran was informed of the 
requirements for an increased disability rating in the August 
1994 Statement of the Case and the July 1999 Supplemental 
Statement of the Case.  These provided the veteran with a 
summary of the evidence in the record used for the 
determination and that the evidence did not warrant a grant 
of an increased disability rating.  Therefore, the Board 
finds that the veteran has been advised of the evidence 
necessary to substantiate his claim for an increased rating.  

The veteran has also received VA examinations to evaluate the 
severity of the service-connected disability.  In response to 
the recent Board's Remand, the RO sent the veteran a February 
2000 letter advising him to identify health care providers so 
the RO could request the evidence relevant to his claim from 
the providers or that he should submit evidence relevant to 
his claim himself.  

The veteran advised that he had been treated at VA and 
records of that treatment had been requested and obtained.  
Neither the veteran nor his representative have identified 
additional relevant evidence of probative value that has not 
already been sought and associated with the claims file.  

In sum, given the favorable action taken hereinbelow, the 
Board finds that the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2001).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2001).  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2001).  

The criteria of Diagnostic Code 5201, entitled "Arm, 
limitation of motion of," provide that a 20 percent 
disability rating is assignable where motion is limited to 
shoulder level.  Where motion is limited to midway between 
the shoulder and side, a 30 percent disability rating is 
appropriate for the major shoulder and a 20 percent rating is 
appropriate for the minor shoulder.  Motion limited to 25 
degrees from the side warrants a 40 percent disability rating 
for the major shoulder and a 30 percent rating for the minor 
shoulder.  38 C.F.R. § 4.71a including Diagnostic Code 5201 
(2001).  

Under the criteria of Diagnostic Code 5202, entitled 
"Humerus, other impairment of," a 20 percent disability 
rating is warranted for the minor arm where there is malunion 
or recurrent dislocation of the scapulohumeral joint with 
guarding of movements.  A 40 percent disability rating is 
warranted for the minor arm where there is fibrous union, a 
50 percent rating is warranted where there is nonunion (false 
flail joint), and a 70 percent rating is warranted where 
there is loss of head of the humerus (flail shoulder).  
38 C.F.R. § 4.71a including Diagnostic Code 5202 (2001).  

The Board remanded this case to the RO for additional 
examination of the veteran.  An examination was conducted by 
VA in May 2000.  However, radiological and full range of 
motion studies were not conducted.  The VA medical facility 
scheduled the veteran for additional examination.  The 
scheduling clerk at the VA medical facility indicated that 
the veteran was notified at his address of record and that 
telephone verification was made.  The VA medical facility has 
reported that the veteran failed to report for the 
examination or contact the medical facility to reschedule.  

The May 2001 Supplemental Statement of the Case advised the 
veteran that he had failed to report for his examination.  He 
has not made further contact with VA about his willingness to 
report for his examination.  Since there is no clear 
explanation of his failure to report for the additional 
studies, the Board will undertake to rate the service-
connected disability based on the evidence in the record.  
38 C.F.R. § 3.655(a), (b) (2001).  

The May 2000 VA examination report notes that veteran is 
right handed.  Therefore, his left shoulder is the minor arm.  
The May 1993, June 1994, and May 2000 VA examination reports 
also serve to establish that there is significant disability 
referable to the veteran's left shoulder.  

This medical evidence in the record adequately confirms the 
loss of active motion at somewhat below the shoulder level 
and presence of related pain, weakness and fatigability.  
These findings clearly involve the criteria of Diagnostic 
Code 5201 based on limitation of motion of the arm.  In fact, 
the May 2000 VA examination report added that there was 
objective evidence of pain and functional loss due to pain 
with resulting weakened movement, excess fatigability and 
restricted use.  Accordingly, this additional disability 
related to such factors that must be appropriately rated in 
accordance with that diagnostic criteria.  

The veteran's left shoulder disability is assigned a 20 
percent rating under Diagnostic Code 5201 for based 
limitation of motion at shoulder level.  However, as actual 
motion of the veteran's left arm is shown to be limited to 
somewhat less than shoulder level, the Board finds a factual 
basis for concluding that the resulting pain, weakness and 
fatigability does cause significant additional functional 
loss that more nearly approximates a level of impairment 
consistent with that of limitation to 25 degrees from the 
side.  Therefore, a 30 percent rating is for application in 
this case.  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Absent findings of ankylosis or actual bony damage to the 
shoulder, the preponderance of the evidence supports the 
assignment of a rating of 30 percent, but not higher, for the 
service-connected residuals of the dislocation of the left 
(minor) shoulder.  



ORDER

An increased rating of 30 percent for the service-connected 
residuals of the dislocation of the left (minor) shoulder is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

